Citation Nr: 0637621	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
lumbosacral degenerative disc and joint disease with a 
history of radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1954 
to March 1958 and May 1958 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied an evaluation in excess of 10 percent 
for lumbosacral degenerative disc and joint disease with 
history of radiculopathy.  In February 2006, the RO granted 
an increased rating of 60 percent for lumbosacral 
degenerative disc and joint disease with history of 
radiculopathy, effective January 23, 2001.  The veteran has 
not indicated that he is satisfied with this rating.  Thus, 
this claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The veteran testified before a Veterans Law Judge (VLJ) in 
June 2005, who remanded the case for additional development.  
While the development was being accomplished, the VLJ 
retired.  In October 2006, the Board notified the veteran 
that the VLJ who conducted his hearing was no longer employed 
by the Board and that since the law required that the VLJ 
conducting the hearing must participate in any decision made 
on that appeal, the veteran was entitled to another Board 
hearing.  The veteran responded that he did not want an 
additional hearing.  Therefore, this claim is properly before 
the Board.  


FINDINGS OF FACT

The veteran's service-connected lumbar spine disability is 
manifested by multi-level degenerative changes, 
spondylolisthesis, ligamentum flavum hypertrophy and 
uncovertebral joint hypertrophy, autofusion and degenerative 
arthropathy extending from T12 all the way to the sacrum, 
muscle spasm, limitation of motion, ankylosis, pronounced 
appearance of stoop, spinal stenosis, instability, and 
functional impairment due to pain.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for lumbosacral 
degenerative disc and joint disease with a history of 
radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5285, 5286, 5292, 
5293 (2000, 2002, & 2003); Diagnostic Codes 5003, 5235-5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally granted service connection for lumbosacral 
degenerative disc and joint disease in April 1997, assigning 
a 10 percent rating effective August 20, 1996.

In January 2001, the veteran filed an increased rating claim 
for lower back problems.  He noted that his back continued to 
give him intermittent problems since 1997 and that in June 
2000, he was in an automobile accident, re-injuring his back.  
He testified that he had constant low-grade pain, which 
worsened whenever he sat or stood for too long.  On a scale 
of 1 to 10, he stated that severe pain was at a 10 and that 
he was incapacitated by pain, requiring bed rest about three 
to four times a year.  He noted that he took Valium, muscle 
relaxers and had steroid injections twice to relieve the 
pain.  He also noted that he used to enjoy golfing and 
bowling but had not been able to either for the past two 
years.  He indicated that he retired in 1995, in part, 
because of back problems.  In sum, the veteran contends that 
the level of disability associated with his lumbar spine is 
worse than warranted by a 10 percent rating.  The RO granted 
an increased rating of 60 percent for lumbosacral 
degenerative disc and joint disease in February 2006.  The 
veteran has not indicated that he is satisfied with this 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's lumbar spine disability originally was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 for 
intervertebral disc syndrome and DC 5292 for limitation of 
motion of the lumbar spine. (2002).  During the course of 
this appeal, the schedular criteria for the evaluation of 
intervertebral disc syndrome were changed effective September 
23, 2002; and the schedular criteria for diseases and 
injuries of the spine were changed effective September 26, 
2003.  The veteran was provided a copy of both revised 
criteria and the opportunity to submit pertinent evidence 
and/or argument in the Statement of the Case and multiple 
Supplemental Statements of the Case.  In VAOPGCPREC 7-2003, 
the VA General Counsel (GC) held that in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the CAFC overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.

When VA adopted the revised rating schedules pertaining to 
intervertebral disc syndrome and diseases and injuries of the 
spine and published them in the Federal Register, the 
publication clearly stated effective dates of September 23, 
2002, and September 26, 2003, respectively.  Because the 
revised regulations expressly stated effective dates and 
contained no provisions for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective dates.  

The GC also held, however, that pursuant to 38 U.S.C. 
§ 7104(a), the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence, which pre-dates or post-dates a 
pertinent change to VA's rating schedule.  VAOPGCPREC 3-2000.  
As such, the "old" rating criteria for intervertebral disc 
syndrome and other diseases and injuries of the spine apply 
to all the evidence of record; while the "new" criteria 
only apply to evidence dated since the effective dates of the 
regulatory change.

A November 2000 MRI of the lumbar spine shows multi-level 
degenerative changes without any focal disc protrusion at any 
level.  The greatest deformity was at L2-3, where there was 
retrolisthesis of 2 on 3 with some mild to moderate canal 
stenosis.

A January 2002 VA examination report shows complaints of 
continued low back pain with increasing numbness of both 
lower extremities.  The veteran initially was treated with 
bed rest and physical therapy.  He reportedly had been in an 
automobile accident in June 2000 and sustained a fracture of 
L5, after being hit from behind by another automobile.  Since 
that time he had increased low back pain and a surgical 
procedure, inserting screws and rods in the low back in June 
2001.  He noted that he had pain in the early morning and 
late evening around the lumbosacral area and that he could no 
longer lift, but could bend forward to tie his shoes.  He 
also reported that he had numbness down the lateral aspect of 
both thighs, crossing over to the dorsal surface of toes two 
and three.  Physical examination of the lumbar spine showed 
definite tenderness and muscle spasm.  Forward flexion was 0 
to 60 degrees, reduced to 0 to 45 degrees against resistance.  
Extension backward was 0 to 25 degrees, reduced to 0 to 20 
degrees against resistance.  Lateral flexion was 0 to 25 
degrees reduced to 0 to 20 degrees to the right and 0 to 30 
reduced to 0 to 20 degrees on the left.  Rotation to the 
right and left was 0 to 20 degrees reduced to 0 to 15 degrees 
against resistance.  On sensory examination, sensation to 
pain, pin prick, and light touch disclosed definite 
diminution in sensitivity to the lateral aspect of both 
thighs, crossing down the posterior aspect of the 
gastrocnemius muscle and anteriorly to involve the dorsal 
surface of both feet and the second, third, and fourth toes 
on both feet.  Inferior and distal to a scar on the left 
great toe, there was complete absence of sensation to pain, 
pin prick, and light touch.  Based on the examination, the 
examiner anticipated that the veteran would continue to have 
pain on motion on prolonged standing or attempted running.  
The examiner anticipated no weakness or incoordination, but 
noted that loss of forward flexion in the range of 10 to 20 
degrees and extension backward in the range of 10 degrees 
might occur.  The diagnosis was degenerative joint disease of 
the lumbosacral spine with degenerative disk disease with 
tenderness, muscle spasm, and significant limitation of 
motion.  X-ray examination showed degenerative joint disease 
and degenerative disk disease.

A November 2002 private medical record shows an assessment of 
status post major reconstructive surgery to his lumbar spine, 
including primarily the posterior lumbar interbody fusion at 
the L4-5 and S-1 levels, with posterior segmental 
instrumentation.  

In September 2003, a private MRI report shows postoperative 
lumbar spine, evidence for fusion at L5-S1, multilevel 
degenerative disc disease and degenerative facet arthropathy, 
retrolisthesis of L2 on L3, and enhancing epidural scar or 
granulation tissue at the L5-S1 level.

An October 2003 letter from a private physician notes that 
the veteran had a long-standing history of degenerative 
arthropathy, spanning the L2-3, L3-4, and L4-5 levels.  He 
reportedly had a traumatic injury to L5-S1, associated with 
his motor vehicle accident, but had no real impact whatsoever 
on his multilevel degenerative arthropathy, which he suffered 
on a daily basis, demonstrating ankylosis, spinal stenosis, 
instability, and a cascading degenerative condition to the 
lumbar spine.  The examiner found that the veteran's 
longstanding multilevel degenerative arthropathy caused 
significant disability and impairment in his overall 
lifestyle and that the veteran needed to have a spinal fusion 
at the L5-S1 level.

A January 2004 VA examination report shows the veteran 
complained of constant pain, flaring up multiple times during 
the day if he leaned forward, attempted to pick up weights 
more than 10 pounds, or engaged in a prolonged degree of 
immobility, such as standing or sitting for a long time 
without changing positions.  He reported great difficulty 
going to sleep and considerable wakefulness every night 
because of pain.  He also reported that he felt he was not 
capable of work because of the intensity of pain and the 
requirement for medication to control muscle spasm and pain.  
He further noted that he had numbness now much more prominent 
in the great toes bilaterally and the second digits of both 
feet, worse on the left than the right.  He presently did not 
use a cane or crutches and reported only one surgical 
intervention.  He did not report any present injection 
therapy, nor use of braces or casts about the lumbosacral 
area.  

Physical examination revealed a very marked muscle spasm 
about the thoracolumbar area.  Normal concavity in the lower 
thoracic spine had been replaced by convexity, giving the 
veteran a pronounced appearance of stoop.  Muscle spasms were 
from approximately T-10 down to S-1 and were intense.  There 
also was generalized tenderness over the lumbosacral area.  
Forward flexion actively was 0 to 35 degrees and against 
resistance was 0 to 15 degrees.  Passive range of motion, 
allowing the examiner to forward flex his back, was limited 
to 0 to 20 degrees at the time of the examination.  The 
examiner noted, however, that when the veteran sat, he sat in 
a posture, which stimulated forward flexion of the 
lumbosacral area from 0 to 90 degrees.  Extension backward 
actively was 0 to 5 degrees.  Lateral flexion to the right 
was 0 to 10 degrees, reduced to 0 to 5 degrees against 
resistance, and passively essentially was 0 degrees because 
of increasing muscle spasm.  Lateral flexion to the left was 
0 to 10 degrees, reduced to 0 degrees against resistance and 
0 degrees passively.  Rotation to the right was 0 to 20 
degrees, readily reduced to 0 to 10 degrees against 
resistance, passively was 0 to 15 degrees.  Rotation to the 
left was 0 to 20 degrees, reduced to 0 to 5 degrees against 
resistance and was 0 to 10 degrees, passively.  Straight leg 
raising tests showed pain throughout the excursion and 
limited to 50 degrees bilaterally.  Sensory testing revealed 
a considerable diminution to the awareness of pain and 
pinprick over the distribution of L-5 bilaterally, more so on 
the left and beginning chiefly at the mid leg level.  At the 
level of the great toes and second digits bilaterally, there 
was a marked diminution in awareness of pain, pinprick, and 
light touch.  Proprioception was carried out appropriately 
bilaterally as was vibration.  Muscle mass in the lower 
extremities appeared to be remarkably normal, but strength 
was relatively poor such that it was easy to break extension 
of his leg and flexion of both knees.  The quadriceps 
reflexes bilaterally were very difficult to induce, perhaps 
due to muscle spasm and guarding.

The examiner anticipated that with passage of time and 
continuing disuse, the veteran likely would acquire weakness 
of the muscles of the lumbosacral spine.  The examiner also 
noted that the veteran's range of motion was quite likely to 
decrease as muscle spasm increased over time, such that 
forward flexion might be reduced an additional 5 to 10 
degrees, and extension backward likely reduced an additional 
5 degrees.  Lateral flexion might be nearly completely 
abolished and rotation might be reduced to the range of 10 
degrees bilaterally.  The diagnosis was moderate to severe 
degenerative disk disease and degenerative joint disease, 
lumbosacral spine.

A March 2005 VA medical record shows complaints of numbness 
and tingling in the sciatic nerve distribution, with no 
muscle weakness or bladder or bowel incontinence at this 
time.  The neurological examination showed decreased 
sensation of L4 dermatome over both lower extremities.  Deep 
tendon reflexes were 2/4 and symmetrical throughout.

In April 2005, a private medical record shows a finding of 
continued incapacitating back pain.  Physical examination 
showed decreased range of motion of the lumbar spine with 
flexion, extension, and sidebending that reproduced back 
pain.  There were no muscle spasms or skin lesions identified 
throughout the entire posterior dorsal spine.  There was a 
normal spinal contour, without evidence of coronal or 
sagittal plane imbalance.  Motor examination showed 5/5 in 
the bilateral lower extremities.  Deep tendon reflexes were 
2/4 in the bilateral lower extremities.  Sensory examination 
showed normal sensation to the bilateral lower extremities, 
including no gross sensory deficits in all major muscle 
groups.  There was no evidence of neuralgia, paraesthetic, or 
lateral femoral cutaneous nerve involvement.  Pulses were 
+2/4 in the bilateral lower extremities at the dorsalis pedis 
and posterior tibial.  Functional limitation with a heel to 
toe stride gait was normal.  Repetitive standing on the right 
lower extremity was +5/5 in all major muscle groups.  The 
left lower extremity was +5/5 in all major muscle groups.  
There was no gross deformity of the lower extremities and/or 
spine.  The straight-leg raise test was negative.

A May 2005 VA x-ray examination report shows mild disc 
disease L1-2, moderate disease of L2-3 with grade one 
posterior listhesis of L2, L3, probably degenerative, and 
surgical fusion of L5-S1.  A later May 2005 VA medical record 
shows the veteran complained that his spondylolisthesis-
induced back pain was so debilitating that he no longer 
enjoyed the quality of life he once had.  He reported that he 
could not go bowling with the grandkids, hiking, or have a 
pain-free existence.  The examiner noted that the back 
surgeon would not operate on his back unless his heart valve 
had been repaired.

A June 2005 VA medical record notes that the veteran had an 
operation with decompression and fusion of his lower lumbar 
spine in 2001; but the pain recurred and he had pain in the 
mid back and some numbness in both legs.  He had no 
incontinence.  On examination, he held his back very stiffly 
and had some discomfort with motion in all directions.  
Straight-leg raising was negative.  Motor, sensory, and 
reflex examinations were grossly intact.  The examiner's 
impression was lumbar spine degenerative disease.

A June 2005 private medical record shows the veteran 
complained of low back pain due to spondylolisthesis.  He 
reportedly was scheduled for lumbar spinal fusions, but 
during the initial workup, severe mitral regurgitation was 
discovered, and the surgery was cancelled, as the spine 
surgeon was hesitant to do surgery given his mitral valve 
incompetency.  

In August 2005, a VA MRI of the lumbar spine shows 
significant spinal canal compromise at several levels.  The 
veteran was status post surgery with fusion at L5-S1.  The 
worst level of compromise was at L3-4, where there was 
significant facet disease, as well as ligamentum flavum 
hypertrophy and uncovertebral joint hypertrophy, although the 
disc component of the narrowing played a fairly minimal part.  
There was some enhancing scar at the L5-S1 level seen best on 
the axial images.  There was mild inflammation at the level 
of the spondylolisthesis at L2-3.

An August 2005 letter from a private physician shows the 
veteran had profound lumbar arthrosis and degenerative disc 
disease, a 9 on a scale of 1 to 10, with autofusion and 
degenerative arthropathy extending from T12 all the way to 
the sacrum.

An October 2005 private outpatient consultation shows the 
veteran ambulated with an unaffected gait.  He could stand on 
heels and toes without evidence of weakness.  Range of motion 
in the lumbar spine was to 30 degrees of flexion in standing 
position.  Extension was negative five degrees.  Lateral side 
bending was less than five degrees.  All motions reproduced 
back pain.  He had significant spasm in his low back 
paraspinously and a slightly hyperlordotic lumbar curvature.  
There was no obvious pelvic tilt in the standing position.  
Motor examination showed no obvious focal weakness; the 
sensory examination showed that pinprick and light touch 
appeared within normal limits.  The straight leg raising test 
was positive for increased low back pain only; it was 
negative for radicular pain.  An October 2005 private follow-
up clinical note shows a diagnosis of lumbar spondylosis 
without obvious myelopathy status post fusion L5-S1; 
degenerative disc disease, multiple levels; and 
spondylolisthesis.

A December 2005 VA examination report shows complaints of 
constant mild-to-moderate mid lumbar spine area pain.  If the 
veteran sat greater than 30 to 60 minutes, stood motionless 
greater than 20 to 30 minutes, or walked greater than two to 
three miles, he had increasing pain.  He did no running.  
Forward bending, twisting, side bending, and extension of the 
back all increased pain in the back if he went too far.  He 
continued to have a constant numbness moving down both legs 
to the great toes bilaterally, and spasms in the lower back 
musculature, in the lumbar and lower thoracic area.  These 
now occurred on average about three days per week and could 
last anywhere from one and a half hours to all day long, 
depending on his ability to take medication.  The veteran 
also noted increased low back pain if he carried greater than 
5 to 10 pounds.  Muscle strength was symmetrical and normal.  
The veteran stated that he got improvement in his lower back 
when he had muscle spasms by taking Valium along with 
Tylenol, which he used on average about three days per week.  
He also laid down on a hard surface, took hot showers, did 
morning stretches, and changed positions from a sitting to 
standing or lying down position.  

Physical examination showed that the veteran had a normal 
gait and moved fairly quickly and easily; he was in no 
distress.  There was no palpable spasm or muscular tenderness 
to palpation.  There was a bony prominence without redness or 
tenderness about the T12 and L1 area.  When the veteran was 
sitting, he had an increased dorsal kyphosis affecting the 
lower thoracic vertebrae.  When he was sitting straight up, 
his thoracic spine measured 40 degrees of dorsal angulation.  
When he was asked to move forward, his thoracic spine moved 
to 68 degrees; his measured thoracic spine motion was 40 to 
68 degrees.  His thoracic spine when measured according to 
the previous standards showed the spine by itself had 16 
degrees of right and 17 degrees of left rotation.  The entire 
thoracolumbar spine measured 32 degrees of right rotation 
with pain manifested by grimace at the end of the rotation, 
and 31 degrees of left rotation, limited by tightness; there 
was no obvious manifestation of pain observed.  He had 12 
degrees of left and right lateral motion with pain manifested 
at the end of each of these motions.  On flexion, he had 
onset of 18 degrees of extension with pain manifested at the 
end of extension.  After repetitive motions, there were no 
additional limitations to range of motion other than flexion, 
which was reduced from a total of 57 to 52 degrees.  The 
examiner noted that there were no additional limitations to 
range of motion of the thoracolumbar spine that could be 
described occurring during flare-ups without speculating.  On 
neurological testing, the veteran had symmetrical and normal 
deep tendon reflexes.  On strength testing, he had excellent 
and symmetrical great toe dorsiflexion and was able to walk 
on the tips of his toes and heels and sides of his feet 
without difficulty.  The musculature of both lower legs was 
symmetrical and normal.  He could do a half-squat normally.  
There was negative straight leg raising bilaterally.  He had 
decreased 10 gram touch sensation on the left great toe, and 
increased sensitivity to pinprick of both great toes with the 
left toe greater than the right.  Vibratory sensation was 
present in both toes.  

The diagnoses were multilevel degenerative disk disease and 
degenerative joint disease of the lumbosacral spine without 
significant ankylosis or instability; L2 on L3 posterior 
spondylolisthesis, causing spinal canal stenosis and 
neuroforaminal narrowing; postsurgical L5-S1 fusion and S1 
laminectomy; posterior facet block at L3-4 and L4-5, 
resulting in significant improvement in his chronic low back 
pain syndrome; and residual bilateral great toe numbness 
secondary to prior lumbar surgery.  The examiner noted that 
the above diagnosis was at least as likely as not due to the 
veteran's service-connected disability rather than the result 
of an automobile accident.

As noted, the veteran currently is rated as 60 percent 
disabling under the previous regulations for intervertebral 
disc syndrome effective prior to September 23, 2002. Under DC 
5293, a 60 percent rating is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disk, 
little intermittent relief.  38 C.F.R. § 4.71a, DC 5293.  
Sixty percent is the highest schedular rating for 
intervertebral disc syndrome.  The regulations for limitation 
of motion of the lumbar spine are no longer applicable 
because 40 percent is the highest schedular rating under this 
diagnostic code.  In fact, the only diagnostic codes, which 
allow for ratings higher than 60 percent are DC 5285 and DC 
5286.

DC 5285 provides a 100 percent rating for residuals of 
fracture to vertebra with cord involvement, bedridden, 
requiring long leg brace.  The veteran's service-connected 
spine disability was not the result of a fracture to the 
vertebra.  He reportedly fractured his spine in a motor 
vehicle accident, but this was after service.  He also was 
not reported to be bedridden or require a long leg brace.  A 
January 2004 VA medical record shows the veteran wore no 
brace or casts for the lumbosacral area.  DC 5285, therefore, 
does not apply. 

DC 5286 allows for a 100 percent rating for complete bony 
fixation (ankylosis) of the spine in an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or with other joint involvement (Bechterew 
type).  An October 2003 VA medical record shows ankylosis in 
the spine.  A January 2004 VA medical record shows the 
veteran's normal concavity of the lower thoracic spine was 
replaced by convexity, giving him a pronounced appearance of 
a stoop.  An October 2005 private examiner noted a slightly 
hyperlordotic lumbar curvature.  In December 2005, a VA 
examination report shows increased dorsal kyphosis affecting 
the lower thoracic vertebrae and that sitting straight up, 
the veteran's spine measured 40 percent of dorsal angulation.  
Although the veteran reinjured his spine in the post-service 
motor vehicle accident, the October 2003 and December 2005 VA 
examiners both found that the deformities and multilevel 
degenerative arthropathy in the veteran's spine were due to 
his service-connected disability.  Additionally, even though 
the December 2005 examiner noted that there was no 
significant ankylosis, based on the records, it appears the 
neutral position for the veteran's spine is bent forward.  As 
a whole, these findings warrant a 100 percent rating under DC 
5286.  The Board notes that under the revised Diagnostic 
Codes 5242 and 5243, a 100 percent evaluation is warranted 
for unfavorable ankylosis of the entire spine with or without 
symptoms such as pain, stiffness, or aching in the areas 
affected by the disease or injury.  38 C.F.R. § 4.71a, 5242, 
5243 (2006).

The veteran is not entitled to a separate neurological 
rating, even though the medical evidence shows neurological 
impairment.  VA medical records dated from January 2002 to 
December 2005 show complaints of numbness and tingling in the 
sciatic nerve distribution, diminution in sensitivity to the 
lateral aspect of both thighs, crossing down to involve the 
toes and the dorsal surface of both feet, and spasms in the 
lower back musculature.  The assignment of separate 
orthopedic and neurologic ratings is permitted, as long as 
the same disability is not evaluated under various diagnoses.  
See 38 C.F.R. § 4.14; Bierman v. Brown, 6 Vet. App. 125 
(1994); Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  
When it is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in favor of the veteran, and dictates that such 
signs and symptoms be attributed to the service-connected 
condition.  See Mitt Leider v. West, 11 Vet. App. 181 (1998).  
In this case, however, the medical evidence shows that the 
neurological impairment in the thigh, feet, and toes was 
associated with the post-service surgery, which happened as a 
result of a June 2000 motor vehicle accident.  A January 2002 
VA medical record shows that since the veteran reportedly had 
an automobile accident in June 2000 when he sustained a 
fracture of L5, he had increased low back pain and in June 
2001, a surgical procedure, inserting screws and rods in the 
low back.  A November 2002 private medical record shows the 
veteran underwent lumbar reconstructive surgery for a 2000 
automobile accident.  A December 2005 VA examiner 
specifically found that residual bilateral great toe numbness 
was secondary to the prior lumbar surgery.  There are no 
neurological findings associated with the spine prior to the 
motor vehicle accident or any other surgical procedures noted 
in the record.     

A separate rating for degenerative arthritis under DC 5003 
also does not apply, as limitation of motion of the lumbar 
spine has been considered and compensated under the 100 
percent evaluation already assigned under DC 5286.  See 
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  To assign 
a separate evaluation for limitation of motion of the spine 
due to degenerative arthritis is similarly not permitted 
under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 
and following notes.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's lumbar spine is found to 
limit his overall ability in daily activities and any type of 
recreational or occupational activities.  However, any 
functional loss due to pain is contemplated by the 100 
percent rating assigned under DC 5286.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

Additionally, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) does not apply.  While the veteran has complained 
that his lumbar spine limits his ability to work, he already 
has been awarded a total disability rating for his spine.  
The record does not show any additional marked interference 
with employment or frequent periods of hospitalization, 
because of the lumbar spine.  Therefore, the veteran's lumbar 
spine does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).

Further, the veteran cannot receive a schedular rating higher 
than 100 percent under the ratings for the spine effective 
September 23, 2002 to September 25, 2003, as well as those 
changes set forth September 26, 2003.   Sixty percent is the 
highest schedular rating for intervertebral disc syndrome 
under the new regulations.  38 C.F.R. § 4.71a, DC 5293 
(2002); 38 C.F.R. § 4.71a, DC 5243 (2006).  Under the General 
Rating Formula for Diseases and Injuries of the Spine, a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, DC 5240 (for ankylosing 
spondylitis) (2006).  As noted, separate neurological and 
arthritis ratings do not apply; and any functional loss due 
to pain is contemplated by the 100 percent rating assigned 
under DC 5286.  Moreover, an extraschedular rating is not 
applicable based on the medical evidence after September 23, 
2002 and September 26, 2003, as the lumbar spine disability 
does not cause any marked interference with employment or 
frequent hospitalization, in addition to what has been 
compensated by the 100 percent rating.

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 100 
percent rating for the lumbar spine disability under DC 5286.  
See 38 C.F.R. § 4.7.

The Board has considered the veteran's increased rating claim 
for lumbosacral degenerative disc and joint disease with a 
history of radiculopathy with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 
2002), including the notice requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable 
outcome, as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  




ORDER

Entitlement to a 100 percent evaluation for lumbosacral 
degenerative disc and joint disease with a history of 
radiculopathy is granted, subject to the rules and payment of 
monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


